274 F.2d 831
O'BRYAN, O'BRYAN & O'BRYANv.Wm. M. HARRISON, Successor Trustee.
No. 6262.
United States Court of Appeals Tenth Circuit.
December 2, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
W. H. Pat O'Bryan, Oklahoma City, Okl., for appellant.
Luther Bohanon, and James D. Fellers, Oklahoma City, Okl., for appellee.
Before LEWIS and BREITENSTEIN, Circuit Judges, and CHRISTENSON, District Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellee on ground that the notice of appeal was not timely filed.